Opinion filed April 23, 2015




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-14-00016-CR
                                    ___________

               ROY ALLEN OSTERGREN, JR., Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 161st District Court
                                Ector County, Texas
                           Trial Court Cause No. B-40,110


                      MEMORANDUM OPINION
       The parties have filed in this court an amended joint motion to remand. In the
motion, the parties state that they “are requesting that the Court reverse and remand
for a new trial, at which time the parties anticipate that Appellant will enter a plea.”
The parties request that we “reverse and remand the case for a new trial” and
expedite our mandate. We grant the motion. See TEX. R. APP. P. 43.2(d), 43.6;
Palacios v. State, No. 07-12-00107-CR, 2013 WL 2467290 (Tex. App.—Amarillo
May 31, 2013, order) (not designated for publication); Moff v. State, No. 13-02-123-
CR, 2004 WL 5412655 (Tex. App.—Corpus Christi May 13, 2004, no pet.) (mem.
op., not designated for publication); see also TEX. R. APP. P. 2.
      The judgment of the trial court is reversed, and the cause is remanded to the
trial court for further proceedings consistent with this opinion. Pursuant to the
parties’ request, the mandate of this court shall be issued in an expedited manner.
TEX. R. APP. P. 18.1(c).




                                                     PER CURIAM


April 23, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2